Citation Nr: 9922794	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of proper initial rating for service-connected 
residuals of a fracture of the left foot, initially assigned 
a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1997.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
residuals of a left foot fracture, and assigned a 10 percent 
evaluation, effective from January 4, 1997.  The veteran 
filed a timely appeal, contending that he should be assigned 
an initial rating in excess of the currently assigned 10 
percent evaluation.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


REMAND

As noted, service connection was granted for the veteran's 
residuals of a left foot fracture by a January 1998 rating 
decision.  A 10 percent evaluation was assigned, effective 
from January 4, 1997, based on the RO's review of the 
veteran's service medical records which showed that he 
demonstrated what the RO considered moderate symptomatology 
associated with this injury.  The veteran disagreed with this 
decision, contending that his symptomatology warranted an 
evaluation in excess of the initially assigned 10 percent 
rating.  

In his Notice of Disagreement, the veteran contended that he 
suffered from chronic daily pain in his left foot, that a 
bone joint in his left foot was out of place, and bone 
fragments were floating in the same area.  He also requested 
that he be afforded a VA rating examination.  He underwent a 
rating examination in May 1998.  Osteoarthritis of the left 
foot was diagnosed.  

The veteran's wife submitted an affidavit which was received 
in September 1998, stating that the veteran underwent an MRI 
examination on the left foot showing bony displacement and 
"floaters."  She went on to state that the veteran's 
orthopedist indicated that surgery would produce 50/50 
results in correcting the problem.  Further, the veteran's 
wife stated that the veteran's Air Force Reserve unit 
administrators had discussed the option of a medical 
discharge with him, based on his left foot disability.  No 
Air Force Reserve records are currently associated with the 
claims file.  

The veteran's claim for assignment of an initial evaluation 
in excess of 10 percent for his service-connected residuals 
of a left foot fracture is well grounded.  Accordingly, the 
VA has a duty to assist him in developing evidence to support 
his claim.  See 38 U.S.C.A. §§ 5103, 5107(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Therefore, the Board finds that the RO has a duty to obtain 
and associate with the claims file any additional treatment 
records pertaining to the veteran's left foot disability that 
would tend to support his claim.  In particular, it appears 
that Air Force Reserve records are available.  The RO should 
attempt to obtain these records.   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
inquire as to the names and addresses of 
any health-care providers, VA or private, 
who have provided treatment for his 
service-connected left foot disability 
since the time of his discharge from 
active service.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all such records which are available.  

2.  The veteran should be asked to 
identify the Air Force Reserve unit with 
which he serves, and the RO should obtain 
and associate with the claims file any 
available administrative or service 
medical records pertaining to the 
veteran's service in the Air Force 
Reserve, particularly those records 
pertaining to his left foot.  If no such 
records are available, the RO should so 
indicate.  

3.  The veteran should be advised as to 
alternative types of evidence to 
establishes the current severity of left 
foot disability or the severity at any 
time since service, including employment 
medical records, employer statements, and 
the like.

4.  Following completion of the above-
requested development, the RO should then 
adjudicate the issue of determination of 
the proper initial rating for the 
veteran's service-connected residuals of 
a left foot fracture, taking into account 
all relevant evidence, statutes, and 
regulations.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


